Case 1:18-cv-02649-CKK Document18 Filed 07/03/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, et al.,
Plaintiffs,
Case No. 1:18-cv-02649-CKK

FILED

JUL ~3 2019

Clerk, U.S. District and
Bankruptcy Courts

Y.

THE HASHEMITE KINGDOM OF JORDAN,
et al.

Defendants.

 

REQUEST FOR JUDICIAL ASSISTANCE (LETTER ROGATORY)

The United States District Court for the District of Columbia presents its compliments to
the appropriate judicial authority of the Hlashemite Kingdom of Jordan, and requests international
judicial assistance to effect the service of process to be used in a civil proceeding before this court
in the above-captioned matter.

I. Request

This court requires the assistance described herein as necessary in the interest of justice in
a civil matter arising under various U.S. federal laws. international law, and the common law. The
assistance requested is that the appropriate judicial authority of the Hashemite Kingdom of Jordan
effect service of process of the Summons with attachments, First Amended Complaint and
Certified Translations in the Civil Case of James R. Moriarty, et al. v. The Hashemite Kingdom of
Jordan, et al, Civil Action No. 1:18-cv-02649-CKK, upon Defendant Ma‘arek Al-Tawayha a/k/a
“Abu Tayeh.” Defendant Ma‘arek Al-Tawayha a/k/a “Abu Tayeh” is believed to be incarcerated
in Jordan following his conviction in July 2017 in relation to the murder of three Americans (James

Francis Moriarty. Matthew Charles Lewellen, and Kevin Joseph McEnroe) at the entrance to the
Case 1:18-cv-02649-CKK Document18 Filed 07/03/19 Page 2 of 3

Jordanian air base located near Al-Jafr, Jordan on November 4, 2016. This service of process 1s
requested to be performed in person to Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh.”
Il. Facts

Upon information and belief. Defendant Ma‘arek Al-Tawayha a/k/a “Abu Tayeh”
intentionally engaged in an attack against four members of the U.S. Army’s Special Forces
Operation Detachment-Alpha on November 4. 2016 tn which three of the Americans were
murdered by Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh.” The attack took place at the
entrance to the Jordanian Air Base located near Al-Jafr. Jordan. The Plaintiffs in this case are the
family members and representatives of the estates of the three American soldiers who were killed
by the Defendant on November 4, 2016. The three murdered Americans were James Francis
Moriarty, Matthew Charles Lewellen, and Kevin Joseph Mcknroc.

The Plaintiffs demand judgment against Defendant Al-Tawayha pursuant to claims arising
under the Antiterrorism Act (18 U.S.C. § 2331 ef seqg.). the Torture Victim Protection Act (106
Stat. 734), international law, and common law.
IH.  Reeiprocity

The United States District Court for the District of Columbia expresses its sincere
willingness to provide similar assistance to judicial authorities of the Hashemite Kingdom of
Jordan.
IV. Reimbursement For Costs

The United States District Court for the District of Columbia expresses its sincere
willingness to reimburse the judicial authoritics of the Hashemite Kingdom of Jordan for costs
incurred in executing the United States District Court for the District of Columbia's letter rogatory.

Any such reimbursement would be provided by Plaintiffs’ counsel in this judicial
Case 1:18-cv-02649-CKK Document18 Filed 07/03/19 Page 3 of 3

proceeding. Please contact Plaintiffs’ Attorney. John M. Eubanks, Motley Rice LLC. 28
Bridgeside Boulevard. Mount Pleasant. SC 29464. +1 (843) 216-9000, jcubanks@motleyrice.com.

-before exceeding the amount of $500.00.

 

ae)
, . é f 4A Yd
Dated: 7/3 /Qa049 (ies Veen = Bey
U.S. District Colleen Kollar-Kotelly

U.S. District Court for the District of Columbia
333 Constitution Ave.. NW
Washington, DC 20001
